849 F.2d 608
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marie CULLY, Plaintiff-Appellant,v.GRACE HOSPITAL, Defendant-Appellee.
No. 88-3060.
United States Court of Appeals, Sixth Circuit.
June 20, 1988.

N.D.Ohio
AFFIRMED.
Before MILBURN, RALPH B. GUY Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Plaintiff appeals the district court's judgment granting summary judgment in favor of the defendant Grace Hospital.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon review, we conclude that the district court's judgment was correct.


3
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.